Citation Nr: 0909191	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private treatment in 
February 2002.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida.  

The Veteran requested a Travel Board hearing which was 
scheduled for September 2005.  The duplicate Consolidated 
Health Record (CHR) file indicates the Veteran did not appear 
for the hearing, and the Veteran has offered no explanation 
for his failure to appear.  As such, the Board considers his 
hearing request to be withdrawn.

In February 2009, the American Legion submitted a written 
brief in support of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that on February 25, 2002, the Veteran 
presented to the emergency room at Florida Hospital Medical 
Center with a chief complaint of blood in his stool.  

According to his notice of disagreement, the Veteran refers 
to two episodes of care - February 25, 2002, and February 27, 
2002.  He suggests that he needed cardiac treatment on 
February 27, 2002.  On his substantive appeal, he indicated 
that the VA Clinic in Orlando "had gotten my blood to 
thin."  He stated that the VA clinic in Orlando does not 
handle emergencies, and that he was "advised by triage to go 
to the nearest emergency facility."  He further noted he was 
transferred to the VAMC in Tampa after he received treatment 
for his condition.  

The Veteran is now seeking payment or reimbursement of 
unauthorized medical expenses associated with care at Florida 
Hospital Medical Center in February 2002.

Initially, the Board notes that the regulations that provide 
for reimbursement of non-VA emergency treatment were recently 
amended, effective October 10, 2008. See 38 U.S.C. §§ 1725, 
1728.  The Veteran should be provided with the revised 
criteria.

Moreover, clarification is required as to the exact treatment 
date or dates, and the costs associated with the medical care 
at issue.  The record appears to be incomplete.  In this 
regard, the CHR contains an emergency room report only 
pertaining to a February 25, 2002, episode of care.  The VAMC 
sent denial letters in May 2003 regarding the February 25, 
2002, episode of care to Florida Hospital Medical Center, 
Florida Emergency Physicians, Florida Radiology Associates, 
Inc., and the Orange County Fire Department, however, there 
are no invoices in the file for the February 25, 2002, 
episode of care. 

The record also reflects that the Veteran received a service 
("Level I ED") from Florida Hospital on February 27, 2002, 
however, it is unclear what this service entailed.  It is 
also unclear whether the Veteran was admitted to a regular 
floor on February 25, 2002 after his emergency room 
treatment, or whether he was discharged and later returned on 
February 27, 2002.  The only invoice in the file is in the 
amount of $49.00 from the Florida Hospital Medical Center for 
an episode of care on February 27, 2002.  

The current CHR has limited records from Florida Hospital 
Medical Center, and no records from Florida Radiology 
Associates, Inc, Florida Emergency Physicians, and Orange 
County Fire Department.   

Finally, as the Veteran indicated he was transferred to the 
Tampa VAMC after his "emergent" treatment in February 2002, 
it is necessary to obtain all available pertinent medical 
records from such VA facility.  The VAMC obtained a May 2003 
medical opinion that the Veteran's request for payment should 
be denied for the episode of care on February 27, 2002, 
however, as noted, the record is incomplete.  



Accordingly, the case is REMANDED for the following action:

1.  The VAMC should clarify the dates of 
treatment at issue.  Is the Veteran 
seeking reimbursement or payment of 
expenses for care received from Florida 
Hospital Medical Center on February 25, 
2002; or February 27, 2002; or both?  
What conditions were treated on each 
visit?  

In order to clarify the dates of 
treatment and the type of treatment 
rendered, the VAMC should:

a.  Obtain and associate with the CHR, 
all medical records pertinent to the 
Veteran's claim for payment or 
reimbursement of expenses stemming from 
February 2002 care from the Florida 
Hospital Medical Center, Florida 
Emergency Physicians, Florida Radiology 
Associates, Inc., and the Orange County 
Fire Department.  
 
b.  Obtain and associate with the CHR, 
copies of the medical bills for which the 
Veteran is seeking payment or 
reimbursement. 

c.  Obtain and associate with the CHR, 
treatment records from Tampa VAMC 
pertinent to the Veteran's February 
2002 episode(s) of care at issue in 
this claim.

If any records are unavailable, the CHR 
should clearly note that fact.

2.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the Veteran of the 
information and evidence necessary to 
substantiate his claim of entitlement 
to payment or reimbursement for 
unauthorized medical expenses incurred 
in February 2002 (see revised 38 U.S.C. 
§§ 1725, 1728, effective October 10, 
2008); 

(b) Notify the Veteran of the 
information and evidence he is 
responsible for providing; and 

(c) Notify the Veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency.

3. After completing the above, the VAMC 
should obtain a medical opinion which 
makes a determination, after a review of 
the above-noted records, whether the 
February 2002 episode(s) of private 
medical care not previously authorized 
was rendered in a medical emergency of 
such nature that delay would have been 
hazardous to life or health, and whether 
other federal facilities were feasibly 
available.  See 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.121, 
17.1000 (2008).  See also Zimick v. West, 
11 Vet. App. 45 (1998).  

Any opinion should be reconciled with the 
May 2003 opinion already of record.  A 
complete rationale should be provided.
If at any point, the Veteran was 
transferred to a VAMC after receiving the 
care at issue from the Florida Hospital 
Medical Center in February 2002, the 
examiner should note (1) at what point 
did his condition stabilize, to the 
extent that he could be transferred 
safely to a Department facility or other 
Federal facility and such facility was 
capable of accepting such transfer; or 
(ii) such time as a Department facility 
or other Federal facility accepts such 
transfer if--(I) at the time the Veteran 
could have been transferred safely to a 
Department facility or other Federal 
facility, no Department facility or other 
Federal facility agreed to accept such 
transfer; and (II) the non-Department 
facility in which such medical care or 
services was furnished made and 
documented reasonable attempts to 
transfer the Veteran to a Department 
facility or other Federal facility (see 
revised § 1725, October 10, 2008).  

4.  Thereafter, the VAMC should then 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
treatment in February 2002.  If the 
decision remains adverse to the Veteran, 
he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




